DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 1 August 2022 has been entered. Claims 1-2 and 4-20 remain pending in the application. Claims 1 and 20 are amended, claims 3 and 21-26 are cancelled.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al., US Pub. 2020/0270903 A1 [hereinafter: Stein], in view of Bair et al., US 5,473,922 [hereinafter: Bair].

	Regarding claim 1, Stein discloses a lock assembly (Fig. 1), comprising: 
	a housing 11 (Fig. 1);
	a motor 22 (Fig. 4) within the housing (Fig. 4);
	a drive screw within the housing ([0041] output shaft of the motor corresponds to a drive screw), the drive screw drivable by the motor ([0041]); 
	a coupling 30, 33 (Fig. 5), the coupling translatable through operation of the motor ([0042], [0059]), 
	a bolt 20 (Fig. 4) extendable (illustrated in Fig. 10) through an aperture of the housing 9 (Fig. 6C) and retractable into the housing (illustrated in Fig. 12), with the motor being between the drive screw and the bolt (Fig. 4 illustrates the motor is between the drive screw and the bolt) and 
	a sled 21 (Fig. 7A) coupled to the coupling and the bolt ([0039], [0048]), the sled having a portion slip-fitted around the coupling (Fig. 5, [0048]: the cage element 21 has a portion fitted around the drive cam 33 such that the drive cam 33 is capable of rotating relative to the sled, corresponding to the sled having a portion slip-fitted around the coupling).

	However, Stein is silent to the coupling having an inner diameter threaded to mate with threads of the drive screw, the coupling translatable through operation of the drive screw.
	Bair teaches a lock assembly comprising: 
	a housing (100 Fig. 2);
	a motor (80 Fig. 2) within the housing (Fig. 2);
	a drive screw (70 Fig. 4) within the housing (Fig. 4), the drive screw drivable by the motor (col. 3 lines 3-4);
	a coupling (40 Fig. 2) having an inner diameter threaded to mate with the threads of the drive screw (Fig. 2; col. 3 lines 3-4), the coupling translatable through operation of the drive screw (col. 3 lines 35-37); and
	a sled coupled to the coupling and the bolt, the sled having a portion slip-fitted around the coupling, with the flange of the coupling between the bolt and the portion of the sled slip-fitted around the coupling
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a drive screw and coupling, as taught by Bear, in place of the the reduction gear and two-cam coupling disclosed by Stein ([0043]) such that the coupling has an inner diameter threaded to mate with threads of the drive screw and the coupling is translatable through operation of the drive screw in order to reduce complexity and cost with a reasonable expectation of success. The motor driven drive screw and coupling taught by Bair (col. 3 lines 35-37, col. 4 lines 23-27) performs the same function of converting rotational motion of the motor to linear motion as the motor, reduction gear, motor driven output cam, and drive cam arrangement disclosed by Stein ([0064]) but with fewer parts and reduced mechanical complexity. MPEP 2144.04 MPEP 2144.07; Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (holding the claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment). 
	Stein, as modified by Bair, is silent to the coupling including a circumferential flange. A flange is well known to provide strength, guiding, and/or attachment to another object (Merriam-Webster defines flange as “a rib or rim for strength, for guiding, or for attachment to another object”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a circumferential flange between the bolt and the portion of the sled slip-fitted around the coupling for attaching the coupling to the drive screw and providing a strong surface on the coupling for abutting a surface of the sled to reliably drive the bolt (Bair col. 3 lines 28-41: the coupling engages the bolt shoulder to drive the bolt; Stein [0048]: the drive cam 33 engages the flange 56 of the sled to drive the bolt). 

	Regarding claim 2, Stein, in view of Bair, teaches the lock assembly of claim 1, wherein the coupling encompasses a circumference of the drive screw (Bair Figs. 2-3 illustrates the coupling encompasses a circumferences of the drive screw).

    PNG
    media_image1.png
    695
    938
    media_image1.png
    Greyscale

Regarding claim 6, Stein, in view of Bair, teaches the lock assembly of claim 1, wherein the housing includes tabs extending from a base of the housing 12 (Stein Fig. 4) to maintain a lateral position of the sled (Stein Fig. 4 annotated above). 

	Regarding claim 7, Stein, in view of Bair, teaches the lock assembly of claim 1, further comprising at least one spring 24 (Stein Fig. 4) to bias the sled to extend the bolt through the aperture of the housing (Stein [0040]).

	Regarding claim 8, Stein, in view of Bair, teaches the lock assembly of claim 1, further comprising a circuit board with circuitry 18 (Stein Fig. 4) within the housing (Stein Fig. 4), the circuit board with circuitry to control operation of the motor (Stein [0054]).  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stein, US Pub. 2020/0270903, in view of Bair, US 5,473,922, as applied to claim 1 above and further in view of Gokcebay et al., US Pub. 2003/0024288 [hereinafter: Gokcebay].

	Regarding claim 4, Stein, in view of Bair, teaches the lock assembly of claim 1. However, Stein, in view of Bair, does not teach the bolt is coupled to the sled by way of a shaft. 
	Gokcebay teaches a known electronic lock device. Gokcebay teaches a bolt 52 (Fig. 6) coupled to a sled 62 (Fig. 6) by way of a shaft 66 (Fig. 6, access screw 66 corresponds to a shaft). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolt and sled taught by Stein, in view of Bair, such that the bolt is coupled to the sled by way of a shaft as taught by Gokcebay in order to provide an interchangeable bolt that can be substituted with bolts of different lengths as needed to accommodate different situations (Gokcebay [0040], [0049]).

	Regarding claim 5, Stein, in view of Bair and Gokcebay, teaches the lock assembly of claim 4. However, Stein, in view of Bair and Gokcebay, does not explicitly teach the bolt includes a longitudinal cavity to receive the shaft. One of ordinary skill in the art would recognize that the bolt taught by Stein, in view of Bair and Gokcebay, includes a longitudinal cavity to receive the shaft in order to utilize the access screw to connect the interchangeable bolt to the sled, as disclosed by Gokcebay.  

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stein, US Pub. 2020/0270903, in view of Bair, US 5,473,922, as applied to claim 8 above and further in view of Sotes Delgado, US 10,240,366.

Regarding claim 9, Stein, in view of Bair, teaches the lock assembly of claim 8. However, while Stein teaches the circuit board includes a position sensor configured to sense a position of the sled (Stein: position sensor 63, Fig. 4), Stein in view of Bair does not teach a forward position sensor configured to sense when the sled is in a locking position, in which the bolt is normally extended from the housing.
Sotes Delgado teaches a known electronic lock device. Sotes Delgado teaches a forward position sensor 14 (Fig. 4) configured to sense when a sled 2 (Fig. 3) is in a locking position (col. 7 lines 52-56: the closed position corresponds to a locking position of the sled), in which a bolt 3a (Fig. 3) is normally extended from the housing (illustrated in Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stein, in view of Bair, to further include a forward position sensor configured to sense when the sled is in a locking position, in which the bolt is normally extended from the housing, as taught by Sotes Delgado, to determine if the device is operating correctly when locking and unlocking or if there is an obstruction (Sotes Delgado col. 7 lines 62-65, col. 8 lines 37-58). 

Regarding claim 10, Stein, in view of Bair and Sotes Delgado, teaches the lock assembly of claim 9, wherein the circuit board includes a rearward position sensor 63 (Stein Fig. 4) configured to sense when the sled is in an unlocking position (Stein [0051]: the position sensor 63 senses the cage surface 61 when the sled is in an unlocking position), in which the bolt is normally retracted in the housing (Stein [0051]).

Regarding claim 17, Stein, in view of Bair and Sotes Delgado, teaches the lock assembly of claim 10, further comprising at least one third sensor 66 (Stein Fig. 5) positioned to determine when a catch is positioned so as to receive the bolt (Stein [0053], [0073]: the sensor is positioned to determine when the door is closed where the aperture in a door opening is positioned to receive the bolt, the aperture in the door opening corresponds to a catch). 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stein, US Pub. 2020/0270903, in view of Bair, US 5,473,922 and Sotes Delgado, US 10,240,366, as applied to claim 10 above, and further in view of Clark, US 6,212,923.

Regarding claim 11, Stein, in view of Bair and Sotes Delgado, teaches the lock assembly of claim 10. Stein teaches a user may instruct the latch with wired or wireless communication methods (Stein [0055]). However, Stein, in view of Bair and Sotes Delgado is silent to a connector coupling the circuit board to wiring outside the housing. 
Clark teaches a known electronic lock device. Clark teaches a connector (col. 4 lines 36-41: a ribbon cable) coupling a circuit board to wiring outside a housing (col. 4 lines 36-41). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stein, in view of Bair and Sotes Delgado to further include a connector coupling the circuit board to wiring outside the housing, as taught by Clark, in order to connect the circuit board to a wired access control device, such as a keypad or card reader, for a user to control the lock (Clark col. 4 lines 33-36).

Regarding claim 12, Stein, in view of Bair, Sotes Delgado and Clark, teaches the lock assembly of claim 11, wherein the circuit board with circuitry is configured to operate the motor so as to result in retraction of the bolt into the housing upon receipt of a trigger signal received by way of the connector (Stein [0055] and Clark col. 6 lines 44-45, 53-57: as modified in claim 11, the user enters a correct authorization at the access control device and the motor is activated to retract the bolt, corresponding to a trigger signal received at the circuit board by way of the connector operate the motor for retraction of the bolt). 

Regarding claim 13, Stein, in view of Bair, Sotes Delgado and Clark, teaches the lock assembly of claim 12, wherein the circuit board is configured to operate the motor so as to result in extension of the bolt through the aperture of the housing a predetermined time after receipt of the trigger signal (Stein [0068]: the circuit board operates the motor to extend the bolt a predetermined time after the bolt is in the unlatched state, corresponding to a predetermined time after receipt of the trigger signal because, as modified above, the bolt is moved to the unlatched state upon receipt of a trigger signal). 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stein, US Pub. 2020/0270903, in view of Bair, US 5,473,922, Sotes Delgado, US 10,240,366, and Clark, US 6,212,923, as applied to claim 11 above, and further in view of Baty et al., US 9,580,934 [hereinafter: Baty].

Regarding claim 14, Stein, in view of Bair, Sotes Delgado and Clark, teaches the lock assembly of claim 11, wherein the circuit board with circuitry is configured to operate the motor, at a first power level, in order to retract the bolt into the housing upon receipt of a trigger signal received by way of the connector (as shown in Claim 12 above, the circuit board is configured to operate the motor to retract the bolt upon receipt of a trigger signal, corresponding to operating the motor at a first power level), to determine that the bolt has not been retracted into the housing based on a signal from the rearward position sensor (Stein [0051, [0062]]: the circuit board with circuitry is configured to determine the bolt is not retracted based on an ‘OFF’ signal from rearward position sensor 63). 
However, Stein, in view of Bair, Sotes Delgado and Clark, does not teach the circuit board with circuitry is configured to operate the motor at a second power level, greater than the first power level, in order to retract the bolt into the housing based on the determination that the bolt has not been retracted into the housing.
Baty teaches a circuit board with circuitry 62 (Fig. 1) that is configured to determine that a bolt 52 (Fig. 1) has not been retracted into a housing 51 (Fig. 1; col. 3 lines 7-9), and to operate a motor 56 (Fig. 1) at a second power level 112 (Fig. 3; col. 4 lines 44-46), greater than a first power level (col. 4 lines 44-46), in order to retract the bolt into the housing based on the determination that the bolt has not been retracted into the housing (process shown in Fig. 3; col. 4 lines 35-46). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board with circuitry taught by Stein, in view of Bair, Sotes Delgado and Clark, to be configured to operate the motor at a first power level in order to retract the bolt and to operate the motor at a second power level, greater than the first power level, in order to retract the bolt into the housing based on the determination that the bolt has not been retracted into the housing, as taught by Baty, in order to use more battery capacity resulting in a longer battery life (Baty col. 4 lines 53-61). 

Regarding claim 15, Stein, in view of Bair, Sotes Delgado, Clark, and Baty, teaches the lock assembly of claim 14. Stein, in view of Bair, Sotes Delgado, Clark, and Baty, does not explicitly disclose the first power level is fifty percent of the maximum power level of the motor.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first power level to be fifty percent of a maximum power level of the motor so as to achieve an optimal current capable of operating the motor to actuate the bolt to save energy and extend battery life (Baty col. 4 lines 58-61). Since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Regarding claim 16, Stein, in view of Bair, Sotes Delgado and Clark, teaches the lock assembly of claim 11. Stein, in view of Bair, Sotes Delgado and Clark teaches the circuit board with circuitry is configured to operate the motor to retract the bolt into the housing upon receipt of a trigger signal received by way of the connector (as shown in Claim 12 above, the circuit board is configured to operate the motor to retract the bolt upon receipt of a trigger signal received by way of the connector). However, Stein, in view of Bair, Sotes Delgado and Clark, is silent to the circuit board with circuitry being configured to operate the motor at a predetermined number of a plurality of increasing power levels until the bolt is retracted into the housing.
Baty teaches a circuit board with circuitry 62 (Fig. 1) that is configured to operate a motor 56 (Fig. 1) at a predetermined number of a plurality of increasing power levels (Fig. 3, col. 2 line 66-col. 2 line 3, col. 4 lines 50-52: the circuit board is configured to incrementally adjust the peak current to a plurality of increasing power levels until the maximum current value is reached, corresponding to a predetermined number of a plurality of increasing power levels) until the bolt is retracted into the housing (col. 3 lines 53-55). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board with circuitry taught by Stein, in view of Bair, Sotes Delgado and Clark to be configured to operate the motor at a predetermined number of a plurality of increasing power levels until the bolt is retracted into the housing as taught by Baty in order to reduce energy use and increase battery life (Baty col. 4 lines 53-61).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stein, US Pub. 2020/0270903, in view of Bair, US 5,473,922, and Sotes Delgado, US 10,240,366, as applied to claim 17 above, and further in view of Amari et al., US 9,657,501 [hereinafter: Amari].

Regarding claim 18, Stein, in view of Bair and Sotes Delgado, teaches the lock assembly of claim 17. However, Stein, in view of Bair and Sotes Delgado does not teach the at least one third sensor comprises a pair of sensors.
Amari teaches a known electronic lock device. Amari teaches at least one third sensor 20 (Fig. 8) positioned to determine when a catch 6 (Fig. 1) is positioned so as to receive a bolt (Fig. 8; col. 7 lines 16-19), wherein the at least one third sensor comprises a pair of sensors (Fig. 8 illustrates a pair of sensors 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lever and reed switch disclosed by Stein, in view of Bair and Sotes Delgado (Stein lever 15 and reed switch 66, Fig. 5) with the at least one third sensor that comprises a pair of sensors, as disclosed by Amari in order to determine when the catch is positioned to receive the bolt and control the motor accordingly without automatically opening the door for additional security (Stein [0053] and [0065]: spring-loaded lever 15 automatically opens the door without manual intervention and is used to determine if the door is open or closed).

Regarding claim 19, Stein, in view of Bair, Sotes Delgado, and Amari teaches the lock assembly of claim 18, wherein the pair of sensors are positioned on opposites sides of the bolt (Amari Fig. 8 illustrates the pair of sensors are positioned on opposite sides of the bolt).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stein, US Pub. 2020/0270903, in view of Bair, US 5,473,922 and Sotes Delgado, US 10,240,366, as applied to claim 17 above, and further in view of Clark, US 6,212,923.

	Regarding claim 20, Stein, in view of Bair and Sotes Delgado, teaches the lock assembly of claim 17. Stein teaches the circuit board with circuity is configured to provide information of the sensors through a wireless or wired communication method (Stein [0055]). However, Stein, in view of Bair and Sotes Delgado is silent to the circuit board with circuitry being configured to provide information of the forward sensor, the rearward sensor, and the at least one third sensor through a connector coupling the circuit board to wiring outside of the housing. 
Clark teaches a known electronic lock device. Clark teaches a connector (col. 4 lines 36-41: a ribbon cable) coupling a circuit board to wiring outside a housing (col. 4 lines 36-41). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stein, in view of Bair and Sotes Delgado to further include a connector coupling the circuit board to wiring outside the housing, as taught by Clark, in order to connect the circuit board to a wired access control device, such as a keypad or card reader, for a user to control the lock (Clark col. 4 lines 33-36) and be able to easily determine whether the door is open or closed (Clark col. 12 lines 19-24).

Response to Arguments
Applicant’s arguments, filed 1 August 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections to claims 1 and 20 have been withdrawn. 

Applicant’s arguments, see pages 6-7, filed 1 August, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art. As shown above, Bair teaches a motor, drive screw, and a coupling having an inner diameter threaded to mate with threads of the drive screw, the coupling translatable through operation of the drive screw. Additionally, Bair teaches that in a locked state the bolt cannot be displaced away from its latching position (col. 3 lines 28-34).
Applicant argues, on page 8, that Stein does not teach the cage element 21 is slip-fitted around the drive cam 33 because the drive cam 33 cannot translate with respect to the cage element 21. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a portion of the sled is slip-fitted around the coupling such that the coupling is capable of translating relative to the sled) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ross et al., WO 2004/020769 A1, related to an electronic lock including a sled coupled to a drive screw and a bolt extending through an aperture. 
Yuan, US 2018/0051486 A1, related to an electronic lock including a sled driven by a motor to lock and unlock a bolt that extends and retracts through an aperture of the housing.
Dore Vasudevan et al., US 2016/006094 A1, related to an electronic lock including a coupling between the motor and a sled actuated to lock and unlock the bolt.
Worm et al., US 2013/0033045 A1, related to an electronic lock assembly including a motor and drive screw with a coupling threaded to mate with threads of the drive screw and a lever coupled to the sled and bolt, so movement of the coupling locks and unlocks the bolt.
Lui, US 2012/0198897 A1, related to an electronic lock assembly including a coupling with an inner diameter which mates with threads of a drive screw and a bolt that extends and retracts through an aperture of the housing, wherein the bolt is actuated by the motor.
Raatikanien, US 10508470 B2, related to an electronic lock assembly including a motor, drive screw, and sled, wherein the sled is driven by a coupling which travels along the drive screw.
Wong et al., US 10465423 B2, related to an electronic lock assembly including a motor driven sled coupled to a drive screw that is capable preventing retraction of a bolt in a locked state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675